



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Ralph, 2014 ONCA 3

DATE: 20140103

DOCKET: C55294

Laskin, Rosenberg and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Atiba Ralph

Appellant

Carlos Rippell, for the appellant

John North and Brian Puddington, for the respondent

Heard: November 1, 2013

On appeal from the conviction entered on July 8, 2011 by
    Justice Edward P. Belobaba of the Superior Court of Justice, sitting without a
    jury, with reasons on pre-trial motions reported at 2011 ONSC 3407, reasons for
    judgment reported at 2011 ONSC 3558, and reasons on the entrapment application
    reported at 2011 ONSC 4125.

Rosenberg J.A.:

[1]

The appellant, Atiba Ralph, appeals from his conviction by Belobaba J.
    on multiple charges of trafficking in cocaine and possession of the proceeds of
    crime, one count of possession of cocaine for the purpose of trafficking and
    one count of offering to transfer a firearm. The appellant argues that the
    trial judge erred in refusing to stay the charges for unreasonable delay
    contrary to the guarantee in s. 11(b) of the
Canadian Charter of Rights and
    Freedoms
, erred in finding that the appellant had been reliably identified
    as the perpetrator, erred in failing to exclude evidence seized from a house
    where the appellant was staying because of violations of ss. 8 and 10(b) of the
Charter
and erred in his analysis of credibility. Finally, the
    appellant argues that the trial judge erred in failing to stay the charges
    because of entrapment. For the following reasons, I would dismiss the appeal.

A.

FACTS

[2]

The charges against the appellant arise out of an undercover operation
    initiated by a tip that a person with a particular telephone number was selling
    drugs. The undercover officer called the number and 41 minutes later received a
    call back. The exact words of the telephone conversation are important for the
    entrapment issue and I will set them out later when I deal with that issue. As
    a result of the conversation, the undercover officer met with the perpetrator
    and purchased a quantity of cocaine. In all, the officer met with the appellant
    on seven separate occasions, purchasing drugs on six occasions. On one
    occasion, the two spent several hours together at a strip club. The officer
    identified the appellant as the person he met on these occasions. During these
    meetings, the appellant sold the officer increasingly large amounts of crack
    and powder cocaine. He also offered to sell a firearm to the officer. When the
    appellant was arrested at the home of the mother of his child, the police
    seized a quantity of cocaine. The appellant testified and denied that he was
    the person who had met with the undercover officer.

B.

ANALYSIS

(1)

Unreasonable Delay

[3]

The trafficking offences occurred over the period between August and November
    2007. The appellant was arrested on September 4, 2008 and released on bail a
    week later. His trial did not begin until May 30, 2011, a delay of 33 months.
    The trial judge accepted the appellants characterization of the delay with
    some minor differences and found that 26 months of the delay should be
    attributed to institutional and Crown delay. The trial judge found that the
    delay exceeded the guidelines set down in
R. v. Morin
, [1992] 1 S.C.R.
    771, by 8 to 12 months. However, he found that there was no evidence of actual
    prejudice and only a modest amount of inferred prejudice. He was therefore
    satisfied that, balancing the amount of delay and the prejudice against societys
    interest in having the serious charges tried, the charges should not be stayed.

[4]

The appellant submits that the trial judge made several errors in his
    analysis. He failed to give sufficient weight to the inferred prejudice, failed
    to give sufficient weight to the delay caused by the inability of the trial
    court to reach the case on the first time it was set for trial and placed undue
    weight on the seriousness of the offences. Crown counsel responds by submitting
    that the trial judge did not make any of the alleged errors and, to the
    contrary, erred to the appellants benefit in his treatment of some of the time
    periods. Dealing with these submissions requires an assessment of the various
    periods of the 33 months between the charge and the trial.

(a)

The standard of review

[5]

The characterization of periods of delay and the ultimate decision on an
    application for a stay of proceedings on the basis of unreasonable delay are
    reviewable on a standard of correctness:
R. v. Tran
, 2012 ONCA 18, 288
    C.C.C. (3d) 177, at para. 19. The underlying facts are reviewed on a standard
    of palpable and overriding error:
Tran
, at para. 19. My disagreement
    with the trial judges reasons on the s. 11(b) application relate to the
    characterization of the periods of delay, not the underlying facts.

(b)

From charge to preliminary inquiry

[6]

The appellant was arrested on September 4, 2008. His preliminary inquiry
    was completed in a single day on March 1, 2010, thus 18 months after the arrest.
    The trial judge assigned approximately 6 months of this time to neutral or
    intake and 12 months to Crown or institutional delay. I agree with the trial
    judges analysis except for two periods.

[7]

The appellant submits that the trial judge assigned too much time to
    neutral intake. He argues that given the time that elapsed between the time
    when most of the offences were committed and the arrest, only a very short time
    (one month) should be allotted to neutral intake. He submits that the several
    months of delay that followed because the Crown was still making disclosure
    should count as Crown delay. The trial judge assigned a total of three months
    to neutral intake. I agree with the trial judge. This was a complex case
    involving a considerable amount of disclosure and while most of the offences
    were committed during the course of the undercover operation, a further offence
    of possession of narcotics for the purpose of trafficking was committed on the
    date of the arrest. Allowing three months for neutral intake is a relatively
    modest amount.

[8]

My first disagreement with the trial judge is his decision to assign
    almost all of the time following the intake period until a date was set for the
    preliminary inquiry to either Crown or institutional delay. In my view, at
    least a further four months should be considered neutral. Much of the time was
    taken in scheduling a judicial pre-trial because of the anticipated length of
    the preliminary inquiry. Some of the delay was as a result of a defence
    adjournment request. There was no evidence that the defence was ready to
    commence the preliminary inquiry before the judicial pre-trial or even within
    several weeks thereafter. In fact, there is no evidence as to when the defence
    would have been ready to conduct the preliminary inquiry. At least some of the
    delay has to be attributed to the time necessary for the defence to review the
    disclosure and prepare for the preliminary inquiry. In my view, at least four
    months of the delay from the end of the intake period until the first date for
    the preliminary inquiry must be considered either neutral or defence delay.

[9]

My second disagreement with the trial judge concerns his assignment of
    responsibility for the delay in proceeding with the preliminary inquiry. The
    preliminary inquiry was originally set for two days to commence on December 1,
    2009. On that day, Crown counsel indicated that she would be seeking committal
    for trial on the drug and proceeds charges in the information and on a further
    charge of offering to sell a firearm, which was not included in the
    information. Defence counsel was surprised and requested an adjournment to
    consider his position. The preliminary inquiry judge granted the adjournment
    and adjourned the preliminary inquiry to March 1, 2010. In the result, less
    than one day was required to complete the preliminary inquiry. The trial judge
    dismissed the allegation that the defence had been ambushed by the Crowns
    position and assigned two of the three months as neutral. He seems to have
    considered the remaining month as Crown or institutional delay.

[10]

The
    fact that the perpetrator allegedly committed a firearms offence was apparent
    from the disclosure, which had been made months earlier. That an accused may be
    committed for trial for offences other than those contained in the information in
    respect of the same transaction is contemplated by the
Criminal Code
,
    s. 548(1)(a) and is not unusual. If the appellant nevertheless required time to
    consider his position, that is not the fault of the Crown or the system. In my
    view, the entire three months should be considered either neutral or defence
    delay.

(c)

From preliminary inquiry to trial

[11]

The
    preliminary inquiry began and was completed on March 1, 2010. The appellant
    first appeared in the Superior Court of Justice on March 31, 2010, at which
    time a judicial pre-trial was set for April 28, 2010. The trial judge assigned
    one month of this time to intake and assigned one month to institutional delay.
    I disagree; this was all neutral intake time. The parties contemplated a seven-day
    jury trial with several pre-trial motions. Some delay is reasonable to deal
    with the issues that would take this much court time, including the scheduling
    of a judicial pre-trial. The entire two months from March 1 to April 28, 2010
    is neutral intake.

[12]

On
    April 28, 2010, the court set a date of October 25, 2010 for the seven-day jury
    trial. The trial judge assigned this entire six months to institutional delay.
    When the date was set, defence counsel said that he had earlier dates but did
    not indicate when he was ready for trial. At least one month of the six months
    should be considered neutral in those circumstances: see
Tran
, at
    paras. 32-40.

[13]

On
    October 25, 2010, the case could not be started because there was no judge
    available. The case was adjourned to October 26, 2010 to see if a judge would
    become available. The transcript on that day shows that it was possible that
    the trial could proceed if the appellant re-elected trial by judge alone. The
    appellant insisted on a jury trial. The case was adjourned to May 30, 2011,
    which was the first available trial date. The trial judge assigned this period
    to institutional delay. The appellant was ready for trial in October 2010, but
    the system could not accommodate him.

[14]

As
    it turned out, on June 3, 2011, the appellant did re-elect trial by judge alone.
    Crown counsel submits that all of this period should be considered neutral
    because, had the appellant re-elected judge alone back in October 2010, his
    trial could have gone ahead. I do not accept this submission. First, it is not
    at all clear that a judge-alone trial could have proceeded in October. The
    transcript shows that the trial court was under considerable pressure and there
    was only a possibility that a judge-alone trial would have proceeded. Second,
    the appellant was not required to give up his
Charter
right to a jury
    trial to vindicate his
Charter
right to a trial within a reasonable
    time. There is nothing on the record that in any way supports a suggestion that
    the refusal to re-elect in October was for tactical reasons to try and run the
    s. 11(b) clock. Third, as counsel for the appellant points out, the decision to
    re-elect judge alone in June was part of the parties negotiations, which included
    agreeing on a statement of facts to simplify the trial. There was no suggestion
    by Crown counsel at trial that any of the delay caused by the adjournment was
    anything other than institutional delay.

[15]

I
    also agree with the appellants counsel that in balancing the various factors,
    the trial judge erred in failing to consider the Crowns obligation to give
    this case priority when it had to be adjourned because of the unavailability of
    a court to try the case in October. By October 2010, this case was in some
    danger already due to delay. More attention should have been paid to giving the
    appellants case priority rather than adjourning it for over seven months. One
    positive factor is that Crown counsel agreed to remove the curfew bail
    condition, thus reducing the prejudice to the appellant.

(d)

Prejudice

[16]

The
    appellant submits that the trial judge failed to give sufficient weight to the
    prejudice suffered by the appellant. The appellant adduced no evidence of
    actual prejudice. The trial judge accepted that inferred prejudice had to be
    taken into account but he described the inferred prejudice as a modest amount
    of inferred prejudice. When an accused has had to wait almost three years for
    trial, even a trial as relatively complex as the appellants, it is proper to
    infer significant prejudice: see
R. v. Godin
, 2009 SCC 26, [2009] 2
    S.C.R. 3. On the trial judges findings a substantial amount of that time, some
    26 months, was either Crown or institutional delay. If that finding held and
    given the failure to give the case priority when it was adjourned in October, I
    might well have found a violation of s. 11(b) requiring a stay of proceedings.

(e)

Conclusion

[17]

To
    summarize, four of the months following the intake period until the preliminary
    inquiry should be considered neutral, rather than Crown institutional delay.
    One month of the delay when the preliminary inquiry is neutral rather than institutional
    or Crown delay. All of the 2 months from the completion of the preliminary
    inquiry to the date of the pre-trial was neutral intake, not just the one month
    assigned by the trial judge. One month of the time from the pretrial to the first
    trial date was neutral. Thus, rather than 26 months of institutional and Crown
    delay, in my view, there was only 19 months of such delay. While this is still
    a significant delay, it is a delay that only slightly exceeds the upper range
    if the
Morin
guidelines, of 14 to 18 months of institutional delay,
    see
Morin
at para. 55. There is inferred prejudice but no actual
    prejudice. The failure to give the case priority in October increased the
    prejudice to the appellant. On balance, however, the appellant has not shown
    that his s. 11(b) rights were infringed taking into account the societal
    interest in a trial on the merits and the other circumstances including the
    inferred prejudice and the seriousness of the charges. I would not give effect
    to this ground of appeal.

(2)

The Search at the time of arrest

[18]

The
    appellant submits that the trial judge erred in failing to find that the
    appellants rights under ss. 8 and 10(b) of the
Charter
were infringed
    at the time of the arrest. The relevant facts are as follows. On September 4,
    2008, two police officers knocked on the door of a Toronto residence belonging
    to the mother of the appellants child. Although the appellant apparently lived
    in the town of Ajax, the officers had information that the appellant might be
    staying at the Toronto address and intended to arrest the appellant on an
    outstanding arrest warrant. The door was opened by the owner and the appellant.
    Just at that moment, a cat ran out and the appellant, in stocking feet, chased
    after it. The officers arrested the appellant outside the house. They informed
    him of the reason for the arrest and informed him of his right to counsel. The
    appellant stated that he had a lawyer and would call him. The officers informed
    him that he would be allowed to call his lawyer at the police station.

[19]

The
    appellant then told the officers that he wanted to resolve the matter and asked
    to speak privately with one of the officers, Sergeant Singh. The officer agreed
    and the two went to a bench on the front porch. The appellant asked the
    officer, What is this all about? The officer explained the drug
    investigation. The appellant then said that he did not want to stress his
    childs mother. He said he had some stuff in the house and did not want the
    mother or the children finding it. The officer asked him, Where and what? The
    appellant asked the officer to come with him so the appellant could give it to
    him. The appellant repeated that he did not want to stress the childs mother
    after he left. He did not tell the officer what the stuff was, but rather led
    him to the basement and directed him to a leather box that he said contained cocaine.
    There was cocaine and almost $1200 in the box. This led to a charge of
    possession of a narcotic for the purpose of trafficking and one of the charges
    of possession of proceeds of crime. The trial judge convicted the appellant of
    only the drug charge.

(a)

The right to counsel argument

[20]

At
    trial, the appellant argued that his right to counsel was infringed because the
    officers did not give the appellant one of their cell phones when he asked to
    speak to counsel. The trial judge rejected that argument. He noted that the
    appellant was content to wait until he was at the station and that there were
    practical difficulties with the officer giving up his cell phone, including
    difficulty in keeping control of the appellant and assuring him privacy while
    he spoke to counsel. I see no basis for interfering with this decision, which,
    in any event, was not pressed in argument in this court.

[21]

On
    appeal, the appellant makes an entirely different argument. He submits that the
    police should not have engaged the appellant in conversation, even conversation
    that he initiated, until he had been afforded an opportunity to speak to his
    lawyer. I would not give effect to this argument for two reasons. First, and
    most important, it was not raised at trial. In the result, the trial judge was
    not called upon to make the factual findings necessary to assess the argument.
    Second, the fact that the officer engaged the appellant in conversation after
    he requested counsel does not automatically result in a
Charter
violation. As held in
R. v. Suberu
, 2009 SCC 33, [2009] 2 S.C.R. 460,
    at para. 38, and a long line of earlier cases, the implementation obligation
    under s. 10(b) requires the police to refrain from
eliciting
incriminatory evidence from the detainee until he or she has had a reasonable
    opportunity to reach a lawyer, or the detainee has unequivocally waived the
    right to do so (emphasis added). On the evidence of the police officers, which
    was not contradicted, it was the appellant who initiated the conversation. And
    the findings made by the trial judge as part of the voluntariness ruling, a
    ruling not contested on appeal, tell against any finding that the police
    elicited incriminating information. The trial judge found as follows, at para.
    24 of his reasons on the various pre-trial motions before him:

The uncontroverted evidence of the police officers, which I
    accept, is that Mr. Ralph wanted to speak in private to Sgt. Singh. He was calm
    and relaxed.
Singh did not initiate the conversation and had no idea what
    Ralph would say. It was Ralph who initiated the conversation
and, in
    essence, asked Singh if he could do him a favour and remove something from the
    house. Ralph obviously knew he was under arrest and would shortly be taken to
    the police station and he didn't want to leave something in the basement that
    the kids could get into or that would stress out his baby-mother. There were no
    threats, promises or inducements.  [Emphasis added.]

[22]

I
    would not give effect to this ground of appeal.

(b)

The Search

[23]

The
    appellant submits that the warrantless search of the house and seizure of the
    cocaine violated his rights under s. 8 of the
Charter.
The Crown at
    trial argued that this was a consent search and therefore there was no
    violation of s. 8. The trial judge did not firmly conclude whether or not there
    was a violation. He noted the strict requirements for finding a consent search
    as laid down by this court in
R. v. Wills
(1992), 7 O.R. (3d) 337
    (C.A.). The trial judge said as follows, at paras. 32-33 of his reasons on
    pre-trial motions:

I am inclined to accept Sgt. Singh's description of what was
    said and why he did what he did. For all he knew, he might have been going into
    the house to remove a stash of pornography or some other illicit or
    embarrassing subject-matter. My hesitation, however, stems from the following:
    one, I am not completely persuaded that it would never enter the mind of a
    police officer, who had just explained the drug investigation and the drug
    charges that the accused was facing, that the property that the accused wanted
    help in removing may well be drug-related; and two, PC Nijjar in his testimony
    recalled that his partner Singh told [him] they were going down to the basement
    because Mr. Ralph had "consented."

In short, there is some basis for defence counsel's submission
    that the police were in fact proceeding on the basis of a "consent
    search" and they were therefore obliged to ensure that the consent was
    informed which meant access to legal advice. This is, to be sure, a close call
    - so close that even if s. 8 was breached, the breach in my view was at most
    quite minor, even technical. There is no basis for suggesting bad faith on the
    part of the arresting officers or that they recklessly disregarded Charter
    rights. If there was a breach of s. 8, it was a
de minimis
breach.

[24]

The
    trial judge went on to find that even if there was a violation of s. 8, the
    evidence should not be excluded under s. 24(2) of the
Charter
. I adopt
    the same approach. Even if there was a violation of s. 8, the evidence should
    not be excluded. The trial judge properly applied the framework set out in
R.
    v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353,

and the trial
    judges decision is entitled to deference. I agree with the trial judge that if
    there was a breach, it falls at the less serious end of the spectrum. The
    police were not indifferent to the appellants rights or reckless in their
    approach. While this was a search of a residence, the appellants association
    with the residence was unclear and he invited the police into the basement and
    pointed out what he wanted them to seize. I agree with the trial judge that the
    impact on the appellants
Charter
-protected rights was not
    significant. Finally, the reliability of the evidence strongly favoured
    admissibility. For the reasons given by the trial judge, I would not give
    effect to this ground of appeal.

(3)

The Identification evidence and Credibility Assessment

[25]

After
    the third drug purchase, the undercover police officer was shown a photo
    line-up. By this time, based on things the appellant had told the officer, the
    police believed they knew the identity of the trafficker. An officer put the
    line-up together with the assistance of computer technology and then had an
    officer unconnected to the investigation actually conduct the line-up procedure
    with the undercover officer. Each picture was shown to the officer one at a
    time until he identified the perpetrator (the appellant). The line-up was then
    halted. The undercover officer continued to deal with the appellant and, as I
    have said earlier, on one occasion spent several hours with him at a strip
    club.

[26]

The
    appellants submission on identity centres on the fact that the line-up
    procedure was not videotaped. The trial judge considered this fact and accepted
    the explanation that the line-up was not videotaped because of officer safety
    reasons. All of the other procedures for conducting a proper photo line-up were
    followed. Further, as detailed in the trial judges careful reasons, there was
    abundant evidence to support the identification of the appellant by the
    undercover officer.

[27]

And,
    contrary to the submission by the appellant, the trial judge properly applied
    the standard of proof beyond a reasonable doubt. The trial judge referred to
    the analysis of credibility as set out in
R. v. W.(D.)
, [1991] 1
    S.C.R. 742. The trial judge explained in detail why he accepted the
    identification evidence of the undercover officer beyond a reasonable doubt,
    despite the potential frailties of identification evidence. His acceptance of
    the officers evidence and the other circumstantial evidence explained why the
    appellants denial did not raise a reasonable doubt. I would not give effect to
    these grounds of appeal.

(4)

Entrapment

[28]

The
    final submission is that the trial judge erred in failing to stay the proceedings
    because the appellant was improperly entrapped into committing the offences.
    The appellant submits that what occurred was random virtue testing, an
    investigative technique prohibited by the Supreme Court of Canada in
R. v.
    Mack
, [1988] 2 S.C.R. 903. I agree with the trial judge that entrapment
    was not made out in this case.

[29]

The
    facts leading up to the initial communication with the appellant are as
    follows. The police received information about a drug dealer who could be
    reached at a particular number. The undercover officer called the number and
    left a message for the person to call him back. Forty-one minutes later a male
    called back and the following conversation took place:

Officer: Hello?

Appellant: You called me and
    left a message.

Officer: Yeah, whats going
    on?

Appellant: Whos this?

Officer: [
gives
    his undercover name
].

Appellant: Okay, howd you
    get my number?

Officer: I was at Jane and
    Finch and a kid said that if I want anything to call this number and this guy
    would link me up ... I need product [
meaning Im looking to buy
    drugs
.]

Appellant: Okay, so what are
    you looking for? What do you need?

Officer: I need a half [
meaning
    one half of an eight-ball of crack cocaine
.]

Appellant: Okay, the small
    thing, thats it?

Officer: Yeah, hard, white [
meaning
    crack cocaine
] ... where are you?

Appellant: Im at Weston
    Road. Meet me at Scarletwood.

Officer: Ill call you back
    at 7:30. How much?

Appellant: A bill [
meaning
    $100
.]

Officer: Whats your name?

Appellant: Blacus.

[30]

The
    appellant eventually met with the officer later that night and purchased 1.6
    grams of cocaine. The appellant submits that entrapment was made out because
    the officer did not have a reasonable suspicion before giving the appellant an
    opportunity to commit an offence. The appellant submits that the opportunity to
    commit an offence occurred when the officer said:

I was at Jane and Finch and a kid said that if I want anything
    to call this number and this guy would link me up ... I need product.

[31]

The
    appellant submits that at that point the officer did not have a reasonable
    suspicion that the appellant was involved in drug trafficking. I agree with the
    trial judge that this part of the conversation was part of the investigation
    and not an opportunity to commit the offence. The facts of this case are almost
    indistinguishable from the facts in
R. v. Imoro
, 2010 ONCA 122, 251
    C.C.C. (3d) 131, affd 2010 SCC 50, [2010] 3 S.C.R. 62. What the court said in
Imoro
at paras. 14-16 applies to this case:

I accept the trial judges finding that when the officer asked
    Mr. Imoro, Can you hook me up? he did not have reasonable suspicion that Mr.
    Imoro was engaged in drug trafficking.

However, I cannot accept the trial judges companion finding that
    the officers question provided Mr. Imoro with an opportunity to sell drugs. That
    view of the evidence mischaracterizes what occurred. This mischaracterization stems
    from a failure to properly distinguish between legitimately investigating a tip
    and giving an opportunity to commit a crime: see
R. v. Townsend
, [1997]
    O.J. No. 6516 (Gen. Div.).

By the question Can you hook me up? all the officer really
    asked Mr. Imoro was whether he was a drug dealer.  The question was simply a step
    in the polices investigation of the anonymous tip.  It did not amount to giving
    Mr. Imoro an opportunity to traffic in drugs.

[32]

The
    officers statement in this case, I was at Jane and Finch and a kid said that
    if I want anything to call this number and this guy would link me up ... I need
    product is similar to the Can you hook me up? question in
Imoro
. As
    found by the trial judge, it was a legitimate investigative step. When the
    appellant responded as he did, this response together with the anonymous tip
    was, as found by the trial judge, sufficient to provide the officer with
    reasonable suspicion and justify the further statements from the officer. This
    was not a case of random virtue testing and entrapment was not made out.

C.

DISPOSITION

[33]

Accordingly,
    I would dismiss the appeal from conviction.

Released: JL January 3, 2014

M. Rosenberg J.A.

I agree. J.I. Laskin
    J.A.

I agree. G. Epstein
    J.A.


